Appeal from a decision of the State Industrial Board, which denied claimant’s application for additional compensation. Claimant, while employed on a bakery route, was attacked by a thief and injured as the result of an assault. He made no claim at the time for any injury to his spine, nor did his attending physician note any such injury. The appeal herein is based on the alleged ground that the award was inadequate in that it did not include additional compensation for a spinal injury. Claimant was awarded partial temporary disability January 18, 1936, and later a scheduled loss award of ten per cent loss of use of his right arm. ®he decision of the Board disallowing his claim for additional compensation was based on the ground that any disability resulting from a spinal condition was in no way related to or caused by the accident. The record reveals only a question of fact on this issue. There was medical testimony to the effect that claimant was suffering from a generalized osteoarthritis of the hips and cervical spine; that such condition was of long standing, antedating the accident and was not aggravated thereby. There was also some opinion evidence to the contrary. The issue was plainly a question of fact and there is substantial evidence to sustain the findings of the Board. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.